SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). THIRD QUARTER OF 2012 RESULTS (A free translation from the original in Portuguese) Rio de Janeiro – October 26, 2012 – Petrobras today announces its consolidated results stated in millions of Reais, prepared in accordance with International Financial Reporting Standards – IFRS issued by the International Accounting Standards Board – IASB. Consolidated net income attributable to the shareholders of Petrobras reached R$5,567 million in the 3Q-2012 and R$13,435 million in Jan-Sep/2012. The EBITDA reached R$14,375 million in the 3Q-2012, a 36 % increase compared to the previous quarter, and reached R$41,495 million in Jan-Sep/2012. Highlights R$ million Jan-Sep 3Q-2012 2Q-2012 3Q12 X 2Q12 (%) 3Q-2011 2 (%) 5,567 (1,346) 514 6,336 Consolidated net income/(loss) attributable to the shareholders of Petrobras 13,435 28,264 (52) 2,523 2,579 (2) 2,581 Total domestic and international oil and natural gas production (mbbl/d) 2,592 2,605 - 14,375 10,599 36 16,429 EBITDA 41,495 48,194 (14) 273,754 242,900 13 262,546 Market capitalization (Parent Company) 273,754 262,546 4 The Company’s 3Q-2012 net income was R$5,567 million, mainly as a result of: · Upward adjustment in the domestic prices of gasoline and diesel in June and July 2012. · Improvement of refining performance indicators, reaching 98% of utilization of nominal capacity and 2% increase of feedstock processed, maximizing diesel production, with a view to decrease the need for imports. · The exchange variation did not impact our financial expenses significantly as in the previous quarter, since the exchange rate remained flat. · Lower expenses related to write-offs of dry or sub-commercial wells. · Crude oil production decreased primarily due to maintenance stoppages. This effect was partially offset by lower operational losses and by the benefits generated by the Operational Efficiency Increase Program ( Programa de Aumento da Eficiência Operacional – PROEF) in the Campos Basin operational unit. · Production start-up of the Chinook deep water field in the Gulf of Mexico in September 2012, and of the Baleia Azul field in the pre-salt layer of the Campos Basin. · Higher operational costs generated by personnel expenses arising from the 2012 Collective Bargaining Agreement as well as maintenance expenses. Comments from the CEO Mrs. Maria das Graças Silva Foster Dear Shareholders and Investors, We recorded net income of R$5,567 million in the 3Q-2012. The reversal over the previous quarter was due to the gasoline and diesel price increases in June and July, the upturn in diesel output in our refineries, reduced expenses from write-offs of dry or sub-commercial wells, and greater exchange rate stability. Although our results were, to a certain extent, an improvement, we continue working with persistence and focus to recover profitability and improve our performance. In this context, we presented the status of the Operating Costs Optimization Program (Procop). We have mapped opportunities in various operational macro-processes, which are currently being quantified and will be disclosed next December. We are directing our best efforts towards developing production. Nevertheless, oil output fell this quarter due to longer-than-planned operational stoppages, especially in September. These stoppages are absolutely necessary to ensure operational safety and the sustainable recovery in production. However, we are confident that the results of the Increasing Operational Efficiency Program (PROEF) and the ramp-up of new production systems will help keep output stable in 2012 (variation of +/- 2%). PROEF’s first results in the Campos Basin Operating Unit (UO-BC) are highly encouraging – the program, launched in April this year, has already increased oil production by an average of 16,700 bpd in the year. In November, we will launch PROEF in the Rio Operating Unit and we are confident the results will be as positive as they were in the UO-BC. We continued to record excellent levels of operational efficiency in the refining segment, where capacity utilization reached 98% and diesel output moved up. We also reached an important milestone in the modernization of our refinery installations with the operational start-up of Repar’s coking unit and hydrotreater. We also continued with our funding program for the Business and Management Plan (PNG). In an operation concluded at the beginning of October and characterized by strong demand, we tapped into the EUR and GBP markets for the second time, raising the equivalent of U.S.$3.3 billion for up to 11 years, at extremely attractive rates. At this point, I would just like to reemphasize that I will be closely monitoring the liquidity and leverage limits established by our Board of Directors, which are essential vectors for ensuring the financeability of the PNG. We are very proud to have been included in the world’s most important sustainability index, the Dow Jones Sustainability Index (DJSI), for the seventh consecutive year, reaffirming our commitment to aligning integrated growth and sustainable development. Finally, I would like to reiterate that we are acting in a very determined, objective and pragmatic manner and I am absolutely certain that Petrobras will achieve the high level of competitiveness needed to ensure consistent returns for our shareholders in the coming years. 2 FINANCIAL HIGHLIGHTS Main Items and Consolidated Economic Indicators R$ million Jan-Sep 3Q-2012 2Q-2012 3Q12 X 2Q12 (%) 3Q-2011 2 (%) 73,793 68,047 8 63,554 Sales revenues 207,974 178,919 16 18,086 16,015 13 20,068 Gross profit 54,345 59,931 (9) 8,600 5,282 63 12,153 Net income before financial results and income taxes 25,653 36,353 (29) (569) (6,407) 91 (5,227) Financial income (expenses), net (6,511) (278) 5,567 (1,346) 514 6,336 Consolidated net income/(loss) attributable to the shareholders of Petrobras 13,435 28,264 (52) 0.43 (0.11) 491 0.49 Basic and diluted earnings per share 1 1.03 2.17 (53) 273,754 242,900 13 262,546 Market capitalization (Parent Company) 273,754 262,546 4 25 24 1 32 Gross margin (%) 26 33 (7) 12 8 4 19 Operating margin (%) 2 12 20 (8) 8 (2) 10 10 Net margin (%) 6 16 (10) 14,375 10,599 36 16,429 EBITDA – R$ million 3 41,495 48,194 (14) Net income by business segment (in millions of Reais) 10,808 10,673 1 10,346 . Exploration & Production 33,925 30,269 12 (5,652) (7,030) 20 (3,168) . Refining, Transportation and Marketing (17,281) (5,543) (212) 345 86 301 1,361 . Gas & Power 1,138 2,623 (57) (44) (113) 61 (68) . Biofuel (201) (117) (72) 413 472 (13) 299 . Distribution 1,249 905 38 902 42 - 217 . International 1,934 1,658 17 (1,801) (5,329) 66 (2,571) . Corporate (7,470) (443) 21,135 20,653 2 18,827 Capital expenditures and investments (in millions of Reais) 59,808 50,831 18 109.61 108.19 1 113.46 Brent crude (US$/bbl) 112.09 111.93 2.03 1.96 4 1.64 Average commercial selling rate for U.S. dollar (R$/U.S.$) 1.92 1.63 18 2.03 2.02 - 1.85 Period-end commercial selling rate for U.S. dollar (R$/U.S.$) 2.03 1.85 10 7.79 8.87 (1) 12.20 Selic interest rate - average (%) 8.98 11.79 (3) Average price indicators 190.96 180.83 6 166.78 Domestic basic oil product prices (R$/bbl) 183.05 165.96 10 Sales price - Brazil 101.80 104.29 (2) 102.86 . Crude oil (U.S. dollars/bbl) 4 106.00 101.95 4 47.73 47.77 - 54.62 . Natural gas (U.S. dollars/bbl) 5 49.11 52.74 (7) Sales price - International 90.42 93.48 (3) 88.71 . Crude oil (U.S. dollars/bbl) 94.71 88.96 6 17.45 20.34 (14) 15.92 . Natural gas (U.S. dollars/bbl) 19.33 15.87 22 The information of the period of Jan-Sep/2011 were adjusted by the adoption of the accounting practice underCPC 19 (R1), which allows the use of the equity method for evaluating and reporting investments in jointly controlled entities, from the fourth quarter of 2011 on. Despite the CPC 19 (R1) adoption has generated changes in assets, liabilities, revenues and expenses accounts and also in financial indicators, there was no effect on net income and on shareholders’ equity attributable to the shareholders of Petrobras. 1 Basic and diluted earnings per share calculated based on the weighted average number of shares. 2 Calculated based on net income before financial results and income taxes. 3 Income before income taxes; financial income (expenses), net; equity in results of non-consolidated companies; and depreciation, depletion and amortization. 4 Average between exports and the internal transfer prices from Exploration & Production to Refining, Transportation and Marketing. 5 As of September 2011, we have reviewed natural gas realization prices previous values. 3 FINANCIAL HIGHLIGHTS RESULTS OF OPERATIONS 3Q-2012 x 2Q-2012 Results: Gross Profit 13% higher (R$ million) compared to the 2Q-2012, mainly due to: Ø 8% increase in sales revenues (R$5,746 million), reflecting the upward adjustments in the domestic prices of gasoline and diesel in June and July 2012 and the increase of domestic demand ( 4%). Ø 7% increase in cost of sales (R$3,675 million), due to the increase of the domestic sales volume, to higher import costs, primarily diesel and gasoline, as well as to higher operational costs with interventions and maintenances in crude oil wells. Net income before financial results and income taxes 63% increase (R$3,318 million) compared to the 2Q-2012, due to the higher gross profit and to lower write-offs of dry or sub-commercial wells (R$1,893 million), partially offset by the recognition of personnel expenses arising from the 2012 Collective Bargaining Agreement (R$875 million). Financial Income (Expenses), Net Net financial expense of R$569 million, 91% lower compared to the 2Q-2012 (R$6,407 million), due to the lower effect of the appreciation of the U.S. dollar (0.5%) on our debt in the 3Q-2012. Net income attributable to the shareholders of Petrobras Net income attributable to the shareholders of Petrobras reached R$5,567 million reflecting the flat exchange rate that did not impact significantly our financial expenses, as well as the lower write-offs of dry or sub-commercial wells and the upward adjustment in the prices of gasoline and diesel. 4 FINANCIAL HIGHLIGHTS RESULTS OF OPERATIONS Jan-Sep/2012 x Jan-Sep/2011 Results: Gross Profit 9% lower (R$5,586 million) compared to Jan-Sep/2011, mainly due to: Ø 16% increase in sales revenues (R$29,055 million), reflecting: · Higher export prices and domestic prices for oil products that were adjusted to reflect exchange variation effects (18%); · Increase of domestic demand (7%), mainly gasoline (19% increase in sales volume), reflecting its higher competitive advantage relative to ethanol, diesel (6%) and jet fuel (6%), partially offset by lower export volumes due to the higher feedstock processed and to the decreased crude oil production; · Upward adjustment in the prices of gasoline and diesel for the domestic market in November 2011, June 2012 and July 2012. Ø 29% increase in the cost of sales (R$34,641 million), due to: · The 7 % increase in the domestic oil products sales volume, the greater part of which was met by imports ; · The impact of exchange depreciation effects on imports of crude oil and oil products, as well as on production taxes; · Higher depreciation, depletion and amortization costs due to the operational start-up of new plants. Net income before financial results and income taxes Net income before financial results and income taxes reached R$25,653 million, a 29% decrease compared to Jan-Sep/2011 (R$36,353 million), due to the lower gross profit and to the 22% increase in operating expenses, mainly as a result of: · An increase in selling expenses (R$683 million), due to increased freight expenses as a result of higher sales volumes and also by higher personnel expenses arising from the 2011 and 2012 Collective Bargaining Agreements; · An increase in administrative and general expenses (R$997 million), reflecting higher personnel expenses arising from the 2011 and 2012 Collective Bargaining Agreements, larger workforce and increased third-party technical services; · Higher exploration costs (R$2,793 million), reflecting higher write-offs of dry or sub-commercial wells occurred in the 2Q- 2012; · Higher other operating expenses (R$825 million), due to losses from legal and administrative proceedings provided for as well as allowances for marking inventories to market value. Financial Income (Expenses), Net Net financial expense of R$6,511 million (R$ 278 million in Jan-Sep/2011), reflecting exchange and monetary losses on higher net debt. Consolidated net income/(loss) attributable to the shareholders of Petrobras Net income attributable to the shareholders of Petrobras reached R$13,435 million, a 52% decrease compared to Jan-Sep/2011 (R$28,264 million), reflecting higher financial expenses and lower net income before financial results and income taxes. 5 FINANCIAL HIGHLIGHTS NET INCOME BY BUSINESS SEGMENT Petrobras is an integrated energy company, with the greater part of its oil and gas production in the Exploration & Production segment being transferred to other business segments of the Company. In the computation of the results by business segment, transactions carried out with third parties and the transfers between the business departments are considered and valued by internal transfer prices defined between the departments using calculation methodologies based on market parameters. EXPLORATION & PRODUCTION (R$ million) Jan-Sep 3Q-2012 2Q-2012 3Q12 X 2Q12 (%) 3Q-2011 Net Income 2 (%) 10 10,673 1 10,346 33 30,269 12 (3Q-2012 x 2Q-2012): Net income remained flat due to the lower write-offs of dry or sub-commercial wells, offset by lower crude oil and NGL production and by higher costs with well maintenance and interventions. The spread between the average domestic oil sale/transfer price and the average Brent price increased from U.S.$3.90/bbl in the 2Q-2012 to U.S.$7.81/bbl in the 3Q-2012. (Jan-Sep/2an-Sep/2011): Increased net income primarily due to higher domestic oil sales/transfer prices, reflecting the exchange depreciation, partially offset by increased production taxes and higher write-offs of dry or sub-commercial wells, mainly drilled between 2009 and 2012 at higher costs, especially in areas of new exploratory frontiers. The spread between the average domestic oil sale/transfer price and the average Brent price diminished from U.S.$9.98/bbl in 2011 to U.S.$6.09/bbl in 2012. Jan-Sep 3Q-2012 2Q-2012 3Q12 X 2Q12 (%) 3Q-2011 Exploration & Production - Brazil (mbbl/d) (*) 2 (%) 1,904 1,970 (3) 1,978 Crude oil and NGLs 1,980 2,013 (2) 377 362 4 356 Natural gas 6 367 350 5 (2) 2,334 Total (1) (3Q-2012 x 2Q-2012 ): Crude oil and NGL production decreased 3% (-66 mbbl/d) due to maintenance stoppages in platforms (-25 mbbl/d) and to the natural decline of production (-57 mbbl/d), offset mainly by increased production in the Lula field (+9 kbpd), by the production start-up of the Baleia Azul field (+6 kbpd) and by lower operational losses (+17 mbbl/d). (Jan-Sep/2an-Sep/2011): Total production decreased 1% in the period mainly due to operational stoppages, partially offset by higher production in the Uruguá and Lula fields and by the production start-up of the Tambaú and Baleia Azul field. (*) Not revised. 6 Does not include LNG. Includes gas reinjection. 6 FINANCIAL HIGHLIGHTS Jan-Sep 3Q-2012 2Q-2012 3Q12 X 2Q12 (%) 3Q-2011 Lifting Cost - Brazil (*) 2 (%) U.S.$/barrel: 15.42 13.40 15 13.37 Excluding production taxes 13.91 12.63 10 34.18 32.16 6 31.25 Including production taxes 34.03 32.25 6 R$/barrel: 31.15 26.63 17 22.31 Excluding production taxes 26.74 20.75 29 69.83 65.11 7 54.11 Including production taxes 65.47 53.31 23 Lifting Cost - Excluding production taxes – U.S.$/barrel (3Q-2012 x 2Q-2012): Our lifting cost in Brazil, excluding production taxes, in U.S.$/barrel, increased by 15%. Excluding the impact of exchange variation it increased by 17% due to the higher number of well maintenances and interventions in the Marlim and Albacora fields and to the higher personnel expenses due to the salary increases arising from the 2012 Collective Bargaining Agreement. Excluding exchange variation, our lifting cost would have been 11% higher compared to the 2Q-2012, whether the non-recurring effect of the 2012 Collective Bargaining Agreement compensation was not considered. (Jan-Sep/2an-Sep/2011): Our lifting cost in Brazil, excluding production taxes, in U.S.$/barrel, increased by 10%. Apart from the impact of exchange variation effects, our unit lifting cost in Brazil, excluding production taxes, increased by 22% due to operational costs generated by higher well maintenances and interventions in the Marlim, Albacora, Albacora Leste fields, partly related to the Operational Efficiency Increase Program ( Programa de Aumento da Eficiência Operacional – PROEF), as well as the Marlim Leste, Marlim Sul and Roncador fields, besides the higher personnel expenses arising from the 2011 and 2012 Collective Bargaining Agreements. Lifting Cost - Including production taxes – U.S.$/barrel (3Q-2012 x 2Q-2012): Our lifting cost in Brazil, including production taxes, in U.S.$/barrel, increased by 6%. Excluding the impact of exchange variation effects, our lifting cost in Brazil including production taxes increased by 7% due to the changes at the lifting cost excluding production taxes mentioned above. (Jan-Sep/2an-Sep/2011): Our lifting cost in Brazil, in U.S.$/barrel, including production taxes, increased by 6%. Excluding the impact of exchange variation effects, it increased by 11%, due to the changes at the lifting cost excluding production taxes mentioned above. (*) Not revised. 7 FINANCIAL HIGHLIGHTS REFINING, TRANSPORTATION AND MARKETING (R$ million) Jan-Sep 3Q-2012 2Q-2012 3Q12 X 2Q12 (%) 3Q-2011 Net Income 2 (%) (5,652) (7,030) 20 (3,168) (17,281) (5,543) (212) (3Q-2012 x 2Q-2012): The decrease of net loss was due to the upward adjustment of diesel and gasoline prices in the domestic market. (Jan-Sep/2an-Sep/2011): The net loss was attributable to higher oil acquisition/transfer costs and increased costs with imports of oil products, reflecting the exchange depreciation and the greater share of imports of oil products in the sales mix. These effects were partially offset by higher oil products sales prices for the domestic market and for exports and by the 6% increase in oil products production. Jan-Sep 3Q-2012 2Q-2012 3Q12 X 2Q12 (%) 3Q-2011 Imports and Exports of Crude Oil and Oil Products (mbbl/d) (*) 2 (%) 385 341 13 316 Crude oil imports 361 356 1 437 383 14 499 Oil product imports 409 384 7 14 815 Imports of crude oil and oil products 4 375 351 7 458 Crude oil exports 7 408 450 (9) 176 203 (13) 184 Oil product exports 198 208 (5) (1) 642 Exports of crude oil and oil products 8 (8) (59) Exports (imports) net of crude oil and oil products ( ( (100) 12 7 71 5 Other exports 8 2 300 (3Q-2012 x 2Q-2012): Increased imports of oil products, mainly gasoline, aiming at meeting the market increase, with slight reduction of the diesel imports motivated by increased production. Higher crude oil imports, in order to match our oil products production profile with the domestic market demand. Decreased oil product exports due to shipments that will occur in the next quarter and to meet the domestic demand. Despite the lower E&P production and the higher feedstock processed, crude oil exports increased due to an inventory reduction. (Jan-Sep/2an-Sep/2011): Lower crude oil production along with increased feedstock processed, reduced the availability for exports. Higher crude oil imports, in order to match our oil products production profile with the domestic market demand and reduce imports of oil products, that notwithstanding, were still higher in 2012 compared to the same period of 2011, mainly gasoline and diesel due to the market increase. (*) Not revised. 7 Include crude oil exports volumes of Refining, Transportation and Marketing and Exploration & Production segments. 8 Starting from the second quarter of 2012, this number only includes volumes delivered to third parties. We have adjusted the 2011 numbers for comparison purposes. 8 FINANCIAL HIGHLIGHTS 0 Jan-Sep 3Q-2012 2Q-2012 3Q12 X 2Q12 (%) 3Q-2011 Refining Operations (mbbl/d) (*) 2 (%) 2,026 2,008 1 1,886 Output of oil products 1,992 1,878 6 2,013 2,013 2,007 Installed capacity 9 2,013 2,007 98 96 2 93 Utilization of nominal capacity (%) 96 92 4 1,974 1,927 2 1,866 Feedstock processed - Brazil 1,935 1,852 4 82 82 82 Domestic crude oil as % of total feedstock processed 82 82 (3Q-2012 x 2Q-2012): The daily feedstock processed increased, despite the higher scheduled stoppages at distillation units in the period, due to the improvement on operational performance, mainly in REPLAN. (Jan-Sep/2an-Sep/2011): The daily feedstock processed increased due to the higher utilization of distillation units driven by lower maintenance scheduled stoppages compared to the same period in 2011. Jan-Sep 3Q-2012 2Q-2012 3Q12 X 2Q12 (%) 3Q-2011 Refining Cost - Brazil (*) 2 (%) 4.62 3.91 18 5.15 Refining cost (U.S.$/barrel) 4.25 5.06 (16) 9.31 7.68 21 8.56 Refining cost (R$/barrel) 8.17 8.31 ( 2) (3Q-2012 x 2Q-2012): Our refining cost in U.S.$/barrel increased by 18%. In R$/barrel our refining cost increased by 21% mainly as a result of higher personnel expenses due to the salary increases arising from the 2012 Collective Bargaining Agreement and to the higher scheduled stoppages expenses. In R$/barrel our lifting cost would have been 14% higher compared to the 2Q-2012, whether the non-recurring effect of the 2012 Collective Bargaining Agreement compensation was not considered. (Jan-Sep/2an-Sep/2011): Our refining cost in U.S.$/barrel decreased by 16% compared to the same period in 2011. In R$/barrel, our refining cost decreased by 2% due to lower expenses with scheduled stoppages, partially offset by increased personnel expenses due to the salary increases arising from the 2011 and 2012 Collective Bargaining Agreements. (*) Not revised. 9 As registered by the Agência Nacional do Petróleo, GásNatural e Biocombustíveis (ANP). 9 FINANCIAL HIGHLIGHTS GAS & POWER (R$ million) Jan-Sep 3Q-2012 2Q-2012 3Q12 X 2Q12 (%) 3Q-2011 Net Income 2 (%) 345 86 301 1,361 1,138 2,623 (57) (3Q-2012 x 2Q-2012): The increase in the net income was due to higher average realization prices of natural gas, driven by the increased participation of the industrial segment in the sales mix and also to lower volumes and costs with imports of natural gas as a result of lower dispatch of thermal plants. (Jan-Sep/2an-Sep/2011): The decrease in the net income was mainly due to the lower margins of natural gas sales as a result of exchange variation effects on imports costs and the higher participation of LNG in the sales mix to meet the growing thermoelectric demand, besides the positive effect of tax credits (R$633 million, post-tax) in 2011. These effects were partially offset by higher electricity generation revenues and increased sales volumes in the electricity free-market. Jan-Sep 3Q-2012 2Q-2012 3Q12 X 2Q12 (%) 3Q-2011 Physical and Financial Indicators (*) 2 (%) 2,496 2,092 19 1,803 Sales of electricity (contracts) - average MW 2,303 1,927 20 1,977 2,636 ( 690 Generation of electricity - average MW 1,826 696 162 131 161 ( 20 Differences settlement price - R$/MWh 10 112 25 348 54 79 ( 17 Imports of LNG (mbbl/d) 49 13 277 155 170 (9) 181 Imports of Gas (mbbl/d) 165 170 (3) (3Q-2012 x 2Q-2012): The increase in electricity sales (19%) was due to the higher demand. The 25% decrease in the electricity generation and the 19% reduction in the differences settlement price (price of power in the spot market) were due to the lower dispatch of thermal plants by the National Electricity System Operator (Operador Nacional do Sistema Elétrico - ONS) motivated by increased rainfall levels, above the historical average for July. The 32% decrease in imports of LNG and 9% decrease in Bolivian gas imports were due to lower thermoelectric demand for electricity generation. (Jan-Sep/2an-Sep/2011): The increase in electricity sales (20%) was due to an increase in available proved capacity. The 162% increase in electricity generation and the 348% increase in the differences settlement price (price of electricity in the spot market) was due to lower rainfall levels in the period. The 277% increase in LNG imports aimed at meeting the thermoelectric demand. (*) Not revised. 10 Weekly weighed prices per output level (light, medium and heavy), number of hours and submarket capacity. 10 FINANCIAL HIGHLIGHTS BIOFUEL (R$ million) Jan-Sep 3Q-2012 2Q-2012 3Q12 X 2Q12 (%) 3Q-2011 Net Income 2 (%) (44) (113) 61 (68) (201) (117) (72) (3Q-2012 x 2Q-2012): The decreased net loss was due to the 11% recovery of biofuel trade margins, reflecting the 18% increase in auction prices, decreased research and development expenses related to second-generation ethanol and improved results from investments in the ethanol sector. (Jan-Sep/2an-Sep/2011): Changes in auction rules in the last quarter of 2011 contributed to offset losses on biodiesel operations. However, these effects were more than offset by losses in invested companies and by an increase in research and development expenses related mainly to second generation ethanol. DISTRIBUTION (R$ million) Jan-Sep 3Q-2012 2Q-2012 3Q12 X 2Q12 (%) 3Q-2011 Net Income 2 (%) 413 472 (13) 299 1,249 905 38 (3Q-2012 x 2Q-2012): The gains obtained from a 7% increase on sales volumes were more than offset by higher selling expenses, mainly due to increased personnel expenses arising from the Collective Bargaining Agreement for 2012, causing a 13% decrease in net income. (Jan-Sep/2an-Sep/2011): Higher net income due to a 12% increase in gross margins, motivated by the volatility of ethanol prices in 2011 causing losses related to the sale of inventories previously purchased at higher costs, negatively impacting margins. The 3% increase in sales volume and improved operational efficiency also had positive impact. Jan-Sep 3Q-2012 2Q-2012 3Q12 X 2Q12 (%) 3Q-2011 2 (%) 37.6% 37.6% - 39.2% Market Share (*) 37.9% 39.1% (1) (*) Not revised. 11 FINANCIAL HIGHLIGHTS INTERNATIONAL (R$ million) Jan-Sep 3Q-2012 2Q-2012 3Q12 X 2Q12 (%) 3Q-2011 Net Income 2 (%) 902 42 - 217 1,934 1,658 17 (3Q-2012 x 2Q-2012): The higher net income was due to the increased sales volume in the 3Q- 2012, and also to the allowance for marking inventories to market value (R$442 million) in the United States and Japan, along with the expenses arising from the Pasadena settlement (R$140 million) recognized in the 2Q-2012. (Jan-Sep/2an-Sep/2011): The increase in the net income was due to increased sales volumes in markets that practice international commodity prices, positively impacting the average realization prices, partially offset by the beginning of tax oil charges in Nigeria (R$687 million) throughout 2011, as well as allowance for marking inventories to market value (R$185 million) and expenses arising from the Pasadena settlement (R$140 million). Jan-Sep 3Q-2012 2Q-2012 3Q12 X 2Q12 (%) 3Q-2011 Exploration & Production - International (mbbl/d) 11 (*) 2 (%) Consolidated international production 142 143 (1) 139 12 Crude oil and NGLs 142 137 12 4 94 97 (3) 100 Natural gas 96 96 - (2) 239 12 Total 12 2 6 7 (14) 8 Non-consolidated international production 7 9 (22) (2) 247 12 Total international production 12 1 (3Q-2012 x 2Q-2012): Crude oil and NGL production remained relatively flat in the third quarter. Natural gas production in Bolivia decreased due to the lower demand from Brazil in July and August 2012. In addition, all U.S. fields had their production suspended for a week due to the effects of the Isaac hurricane. (Jan-Sep/2an-Sep/2011): Crude oil and NGL production increased due to the production start-up of the Cascade field in the United States (Feb/2012), as well as the restart of operations at the Coulomb field in October 2011, as determined by Shell, the operator of the field, and production start-up of a new production well in the Cottonwood field in the USA. These effects were partially offset by lower production in Colombia due to the termination of partnership agreements in Hobo, Caguan (December/2011) and Upia (February/2012). Natural gas production remained flat. (*) Not revised. 11 Some of the countries that comprise the international production, such as Nigeria and Angola, are operating under the production-sharing model, with the production taxes charged in crude oil barrels. 12 Values for Nigeria were reviewed for previous periods. 12 FINANCIAL HIGHLIGHTS Jan-Sep 3Q-2012 2Q-2012 3Q12 X 2Q12 (%) 3Q-2011 Lifting Cost - International (U.S.$/barrel) (*) 2 (%) 9.07 8.86 2 7.09 13 8.47 6.69 13 27 (3Q-2012 x 2Q-2012): Lifting cost remained relatively flat. (Jan-Sep/2an-Sep/2011): The lifting cost was higher in the U.S.A. due to production start-up costs in the Cascade field in February 2012, to contractual upward price adjustments of third-party services as well as increased well interventions and maintenances in mature Argentine fields. Jan-Sep 3Q-2012 2Q-2012 3Q12 X 2Q12 (%) 3Q-2011 Refining Operations - International (mbbl/d) (*) 2
